


110 HR 1171 IH: Money Market Fund Parity

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1171
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Meeks of New York
			 (for himself and Mr. Tiberi)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  revise rules to provide for the comparable treatment and expanded use of
		  qualified money market funds for broker-dealer financing.
	
	
		1.Short titleThis Act may be cited as the
			 Money Market Fund Parity
			 Act of 2007.
		2.Modernization of
			 S.E.C. broker-dealer financing rules
			(a)Rule revision
			 requiredNot later than 90
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission, pursuant to its authority under section 15(c) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o(c)(3)), shall revise Rules 15c3–1, 15c3–3,
			 and 15c2–4 (17 C.F.R. 240.15c3–1, 240.15c3–3, 240.15c2–4) to provide for the
			 comparable treatment of securities issued by qualified money market funds with
			 the treatment of other low-risk securities and deposits under such rules, and
			 the expanded use of securities issued by qualified money market funds for
			 financing by brokers and dealers.
			(b)Required
			 RevisionsIn making the revisions required by
			 subsection (a), the Commission shall revise
			 the requirements—
				(1)under Rule 15c3–1 relating to net capital,
			 by not requiring, in the computation of net capital (or any other capital
			 requirement based on value-at-risk or similar financial models or systems) any
			 deduction for assets of the broker or dealer invested in redeemable securities
			 issued by one or more qualified money market funds;
				(2)under Rule 15c3–3 relating to custody and
			 use of customers’ securities—
					(A)to permit a broker or dealer to use
			 redeemable securities issued by one or more qualified money market funds as
			 collateral in complying with any requirement regarding physical possession or
			 control of fully-paid or excess margin securities borrowed from any person
			 under terms no less favorable than the treatment afforded to any other
			 collateral that the Commission permits under Rule 15c3–3(b)(3)(iii)(A) (17
			 C.F.R. 240.15c3–3(b)(3)(iii)(A)) or any successor rule, or by order; and
					(B)to permit a broker
			 or dealer to—
						(i)deposit redeemable securities issued by one
			 or more qualified money market funds in any required special reserve account
			 under terms no less favorable than the treatment afforded to any other
			 qualified security (as such term is defined in Rule 15c3–3(a)(6) (17 C.F.R.
			 240.15c3–3(a)(6)) or any successor rule) or by order; and
						(ii)post as collateral or deposit in any
			 required special reserve account redeemable securities issued by one or more
			 qualified money market funds by pledging such securities through the facilities
			 of a clearing agency registered under section 17A(b) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78q–1(b)); and
						(3)under Rule 15c2–4
			 in connection with the underwritings to which Rule 15c2–4(b) applies—
					(A)permit a broker or
			 dealer that has obtained funds through the underwriting or distribution of
			 securities—
						(i)to invest such
			 obtained funds pending the specified event or contingency in redeemable
			 securities issued by one or more qualified money market funds and to deposit
			 such obtained funds or redeemable securities in a separate bank account;
			 and
						(ii)to
			 transmit such obtained funds to a bank that has agreed to hold such obtained
			 funds in escrow; and
						(B)permit the bank to
			 which such obtained funds are transmitted pursuant to
			 subparagraph (A)(ii) to invest
			 such obtained funds pending the specified event or contingency in redeemable
			 securities issued by one or more qualified money market funds; and
					(C)for the purposes of
			 subparagraphs (A) and
			 (B), permit the broker, dealer, or
			 bank to invest, redeem, pledge, or receive the pledge of such obtained funds or
			 such redeemable securities through the facilities of a clearing agency
			 registered under section 17A(b) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78q–1(b)).
					(c)Definition of
			 qualified money market fundFor purposes of the rule revisions
			 required under this Act, the term qualified money market fund
			 shall be defined by the Commission in such rule revisions, but shall include
			 any open-end management company registered under section 8 of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–8)—
				(1)which is generally known as a “money market
			 fund”;
				(2)which has received
			 the highest money market fund rating from a nationally recognized statistical
			 rating organization;
				(3)which has agreed
			 to redeem fund shares in cash, with payment being made no later than the
			 business day following a redemption request by a shareholder (except in the
			 event of an unscheduled closing of Federal Reserve Banks or the unscheduled
			 closing of one or more national securities exchanges registered under section 6
			 of this title (15 U.S.C. 78f); and
				(4)which has adopted
			 a policy to notify its shareholders of—
					(A)any change in its
			 rating not later than 30 days after the effective date of such change;
			 and
					(B)any change in its policy to redeem fund
			 shares in cash no later than the business day following a redemption request by
			 a shareholder as required by
			 paragraph (3), not less than 60 days
			 prior to such change taking effect (except in the event of an unscheduled
			 closing of Federal Reserve Banks or the unscheduled closing of one or more
			 national securities exchanges registered under section 6 of this title (15
			 U.S.C. 78f)).
					
